Name: Commission Regulation (EEC) No 909/82 of 21 April 1982 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 82 Official Journal of the European Communities No L 108/ 15 COMMISSION REGULATION (EEC) No 909/82 of 21 April 1982 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin Whereas the sluice-gate price and levy applicable to eggs in shell have been maintained unchanged by the aforementioned Regulation ; whereas it is therefore necessary likewise to maintain unchanged the sluice ­ gate prices and import duties for ovalbumin and lactal ­ bumin fixed by Regulation (EEC) No 157/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 2080/81 (2) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were by Regulation (EEC) No 157/82 (3) last fixed for the period 1 February to 30 April 1982, they must be fixed anew for the period 1 May to 31 July 1982 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas, these have been fixed by Commission Regu ­ lation (EEC) No 907/82 (4) ; The import duties provided for in Article 2 of Regula ­ tion (EEC) No 2783/75 in respect of the products specified in Article 1 of that Regulation and the sluice-gate prices provided for in Article 5 of that Regulation in respect of the like products shall , for the period 1 May to 31 July 1982, be as shown in the Annex to Regulation (EEC) No 157/82. Article 2 This Regulation shall enter into force on 1 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 104. O OJ No L 203, 23 . 7. 1981 , p . 30 . (3) OJ No L 18 , 26. 1 . 1982, p . 11 . (4) See page 12 of this Official Journal .